UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21582 Madison/Claymore Covered Call & Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson Madison/Claymore Covered Call & Equity Strategy Fund 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 - June 30, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: June 30, 2012 (UNAUDITED) MCN | SEMIANNUAL REPORT Madison/Claymore Covered Call & Equity Strategy Fund WWW.GUGGENHEIMFUNDS.COM/MCN YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/mcn, you will find: · Daily, weekly and monthly data on share prices, distributions, dividends and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Madison Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. June 30, 2012 DEAR SHAREHOLDER We thank you for your investment in the Madison/Claymore Covered Call & Equity Strategy Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended June 30, 2012. The Fund’s primary investment objective is to provide a high level of current income and current gains, with a secondary objective of long-term capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six months ended June 30, 2012, the Fund provided a total return based on market price of 6.91% and a total return based on NAV of 3.90%. As of June 30, 2012, the Fund’s market price of $7.63 per share represented a discount of 11.59% to its NAV of $8.63 per share. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly distributions of $0.18 per common share in February and May of 2012. The most recent dividend represents an annualized distribution rate of 9.44% based on the Fund’s closing market price of $7.63 as of June 30, 2012. The Fund pursues its investment objectives by investing in a portfolio consisting primarily of high-quality, large-capitalization common stocks that are, in the view of the Fund’s investment manager, selling at reasonable prices in relation to their long-term earnings growth rates. On an ongoing and consistent basis, the Fund sells covered call options to seek to generate a reasonably steady return from option premiums. There can be no assurance that the Fund will achieve its investment objectives. Under normal market conditions, the Fund allocates at least 80% of its total assets to an integrated investment strategy pursuant to which the Fund invests in a portfolio of equity securities and writes (sells) covered call options on a portion of the equity securities held in the Fund’s portfolio; pending investment in equity securities or as covered call options, the assets of the Fund allocated to its integrated investment strategy are held in cash or cash equivalents. The Fund invests, under normal market conditions, at least 65% of its investments in equity securities in common stocks of large capitalization issuers that meet the investment manager’s selection criteria. Guggenheim Funds Investment Advisors, LLC (“GFIA”) serves as the investment adviser to the Fund. GFIA is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm with more than $160 billion in assets under management and supervision. Madison Asset Management, LLC, a wholly owned subsidiary of Madison Investment Advisors, Inc., is the Fund’s investment manager (the “Investment Manager”). Founded in 1974, the Investment Manager is an independently owned firm that, with its affiliates, manages individual, corporate, pension, insurance, endowment, and mutual fund assets. As of June 30, 2012, the Investment Manager managed or supervised approximately $16 billion in assets. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 26 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5. You will find information about the Investment Manager’s investment philosophy and discipline, its views on the market environment and how it structured the Fund’s portfolio based on its views. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 3 DEAR SHAREHOLDER continued June 30, 2012 We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www. guggenheimfunds.com/mcn. Sincerely, Kevin M. Robinson Chief Executive Officer Madison/Claymore Covered Call & Equity Strategy Fund July 31, 2012 4 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS June 30, 2012 Madison Asset Management, LLC (“MAM” or the “Investment Manager”) is pleased to address the Madison/Claymore Covered Call & Equity Strategy Fund (the “Fund”) for the semiannual fiscal period ended June 30, 2012. MAM, a subsidiary of Madison Investment Advisors, Inc., together with its affiliates, manages approximately $16 billion in individual, corporate, pension, insurance, endowment, and mutual fund assets as of June 30, 2012. Before discussing performance, please describe the Fund’s investment objectives and explain how MAM’s investment strategy seeks to achieve them. The Fund’s primary investment objective is to provide a high level of current income and current gains, with a secondary objective of long-term capital appreciation. The Fund pursues its investment objectives by investing in a portfolio consisting primarily of high-quality, large-capitalization common stocks that are, in the view of MAM, selling at reasonable prices in relation to their long-term earnings growth rates. The Fund may also invest in mid-cap stocks. The Fund will, on an ongoing and consistent basis, sell covered call options to seek to generate a reasonably steady return from option premiums. There can be no assurance that the Fund will achieve its investment objectives. Frank E. Burgess, founder of the Investment Manager and Madison Investment Holdings, Inc., and Ray Di Bernardo, Portfolio Manager of the Investment Manager and Vice President of Madison Investment Holdings, Inc., are jointly responsible for the day-to-day management of the Fund. Fundamental analysis is used to select solid companies with good growth prospects and attractive valuations. MAM then seeks attractive call options to write on those stocks. The Investment Manager seeks to invest in a portfolio of common stocks that have favorable “PEG” ratios (Price-Earnings ratio to Growth rate) as well as financial strength and industry leadership. As a bottom-up investor, MAM focuses on the Fundamental businesses of the companies under consideration for investment. This stock selection philosophy strays away from the “beat the street” mentality, as MAM seeks companies that have sustainable competitive advantages, predictable cash flows, solid balance sheets and high-quality management teams. By concentrating on long-term prospects and circumventing the “instant gratification” school of thought, MAM seeks to bring elements of consistency, stability and predictability to the Fund’s shareholders. Once attractive and solid names are selected for the Fund, a call writing strategy is employed. This procedure entails selling calls that are primarily out-of the-money, meaning that the strike price is higher than the common stock price, so that the Fund can participate in some stock appreciation. By receiving option premiums, the Fund receives investment income and adds an element of downside protection. Call options may be written over a number of time periods and at differing strike prices in an effort to maximize the protective value to the strategy and spread income evenly throughout the year. What happened in the market during the first half of 2012? Equity markets continued to be heavily influenced by global macroeconomic and geopolitical events, in both positive and negative directions. The first three months of the year witnessed the largest quarterly gain in the S&P 500 Index (“S&P 500”) since 1998, as the market continued its resurgence which began in October 2011. A seeming stabilization of the European debt crisis via higher Central Bank liquidity and debt guarantees had investors moving back into riskier asset classes. Better US economic data centered on improving employment and a potential bottoming of the housing market also fueled the markets higher. With no “Arab Spring” –like event occurring during this time, the geopolitical front was rather tame. All of the bullishness came to a halt as the market corrected sharply in April and May 2012 on renewed fears of economic problems in Europe, this time centered on Spain, concerns over China’s slowing growth, and a loss of US economic momentum. Investors fled equities and moved back into the relative safety of cash and fixed income investments, despite the low yields on these investments. The six-month period ended on a positive note with a rebound in June. However, this was seemingly on the dual hope that Europe had produced yet another temporary solution to its crisis and that another round of quantitative easing from the Federal Reserve would be just around the corner. MAM views the likelihood of success of either with a heavy dose of skepticism. For the full six-month period, the S&P 500 generated a total return of 9.49% while the CBOE S&P 500 BuyWrite Index (“BXM”), representing a passive covered call strategy on the S&P 500, returned 4.78%. As investors moved from a “risk on” posture early during the first quarter to a “risk off” posture during the second quarter, sector leadership during the full six-month period was inconsistent. Cyclical and higher beta sectors such as technology, financials and consumer discretionary led performance during the market rally but were among the worst performers during the correction phase. Similarly, defensive sectors such as utilities, telecom and consumer staples lagged early in the year and held up well as the markets fell. This led to the appearance of rather balanced sector performance over the full six-month period. However, the timing of performance among various sectors was anything but balanced. The energy sector underperformed throughout the first six months of the year as crude oil prices peaked early in the year and declined over 25% from the peak to the end of June. Individual stock correlations have remained relatively high as underlying company fundamentals were less pertinent to stock performance than macro issues. This environment has been challenging for MAM’s stock selection focus, which relies heavily on indentifying attractive fundamental characteristics for the Fund’s equity holdings. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued June 30, 2012 As equity markets began a six month rally in October 2011, market volatility, which typically moves in the opposite direction, began a steady decline. The April/May 2012 market correction caused volatility to surge briefly. However, the June 2012 rebound moved it lower once more. Low volatility results in lower call option premiums and can, at low extremes, signal a level of complacency in equity markets. Given the continuing instability in Europe and lackluster global economic outlook, complacency can be somewhat dangerous. Complacency concerns were somewhat evidenced in the higher levels of put option premiums relative to call option premiums, which suggests that the price of protection against a market decline had risen during the first half of the year. How did the Fund perform during the first six months of 2012? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six months ended June 30, 2012, the Fund provided a total return based on market price of 6.91% and a total return based on NAV of 3.90%. As of June 30, 2012, the Fund’s market price of $7.63 per share represented a discount of 11.59% to its NAV of $8.63 per share. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly distributions of $0.18 per common share in February and May of 2012. The most recent dividend represents an annualized distribution rate of 9.44% based on the Fund’s last closing market price of $7.63 as of June 30, 2012. What were the main determinants of the Fund’s performance during the period? For the six months ended June 30, 2012, the Fund’s NAV return trailed the returns of the BXM and the S&P 500. The Fund’s market price rose 2.14% over this period, narrowing the discount to NAV. During the early months of the year, the Fund tracked the S&P 500 performance and significantly outpaced the BXM. However, as the market rally matured and the hedging aspect of the covered call strategy increased, the Fund began lagging the S&P 500. During this period, the Fund benefitted from its exposure to cyclical sectors such as technology and consumer discretionary, and from a strong rebound in the financial sector. As the market corrected in April and May 2012, the cyclical sectors that had performed well earlier became the areas of most aggressive selling. The Fund’s heightened exposure to these sectors and lesser exposure to traditionally defensive sectors caused the Fund to underperform its primary benchmarks. As stock correlations moved higher, many of the Fund’s higher quality positions were tainted along with companies of lesser quality. The defensiveness of maintaining high quality companies was therefore not as beneficial during this relatively short correction phase. As a result, both stock selection and sector allocation combined to cause the Fund’s performance to lag over the first six months of 2012. Describe the Fund’s portfolio equity and option structure. As of June 30, 2012, the Fund held 42 equity securities and unexpired call options had been written against 68% of the Fund’s stock holdings. The relatively low level of stock positions fully covered by call options reflected an effort to heighten the coverage after the market had rebounded. The level of coverage has subsequently moved higher as a result of the equity market rebound, which occurred in late June 2012. During the six-month period, the Fund generated premiums of $7.4 million from its covered call writing activities. It is the strategy of the Fund to write “out-of-the-money” call options. As of June 30, 2012, 63% of the Fund’s options (57 of 90 different options) remained “out-of-the-money.” (Out-of-the-money means the stock price is below the strike price at which the shares could be called away by the option holder). Of the 90 option positions, eight were put options which have been sold against existing equity holdings that also have covered call options written. The writing of out-of-the-money put options allows the Fund to increase the level of income generated and provides for a lower entry point for adding to existing equity holdings. The cash potentially required to purchase additional shares of the underlying stocks in the event a put option is assigned is segregated from other cash and held in short-term U.S. Treasury securities. Which sectors are prevalent in the Fund? From a sector perspective, the Fund’s largest exposure as of June 30, 2012, was to the information technology (and technology-related) sector, followed by health care, financials, consumer discretionary and energy. The Fund had a small market neutral weighting in the materials sector, a small underweight position in the industrial sector and was absent the consumer staples, telecommunication services and utilities sectors, which, although defensive in nature, typically provide less attractive call writing opportunities. 6 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued June 30, 2012 Discuss how risk is managed through the Fund’s investment process. Risk management is a critical component of the Investment Manager’s overall philosophy and investment process. The primary means for managing risk are as follows: Focus on the underlying security. The Investment Manager’s bottom-up stock selection process is geared toward investing in companies with strong fundamentals including market leadership, balance sheet strength, attractive growth prospects, sustainable competitive advantages, predictable cash flows, and high-quality management teams. Purchasing such companies at attractive valuations is vital to providing an added margin of safety and the Investment Manager’s “growth-at-a-reasonable-price (GARP)” philosophy is specifically tuned to such valuation discipline. Active covered call writing. The Investment Manager actively sells (writes) individual equity call options on equities that are owned by the Fund. The specific characteristics of the call options (strike price, expiration, degree of coverage) are dependent on the Investment Manager’s outlook on the underlying equity and/or general market conditions. If equity prices appear overvalued due to individual company strength or surging markets, the Investment Manager may choose to become more defensive with the Fund’s option strategy by selling call options that are closer to the current equity market price, generating larger option premiums which would help defend against a market reversal. The Investment Manager may also sell call options on a greater percentage of the portfolio in an effort to provide for more downside protection. Following a market downturn, the Investment Manager may sell options further out-of-the-money in order to allow the Fund to benefit from a market recovery. In such an environment, the Investment Manager may also determine that a lesser percentage of the portfolio be covered by call options in order to more fully participate in the market upside. Cash management and timing. Generally, the Investment Manager believes that the Fund should be fully invested under normal market conditions. A covered call strategy is unique relative to most equity portfolios as the short-term nature of call options can lead to the assignment or sale of underlying stock positions on a fairly regular basis. As a result, the Fund’s cash levels are likely to frequently fluctuate based on the characteristics of the call options and market conditions. The thoughtful reinvestment of cash adds a layer of risk management to the investment process. This is most evident following a strong surge in equity prices above the strike prices of call options written against individual stocks in the Fund (call options move in-the-money). This could lead to a larger than normal wave of stock sales via call option assignment which would increase the Fund’s cash position following a period of very strong stock performance. Given MAM’s disciplined focus on purchasing underlying securities at appropriate valuation levels, the immediate reinvestment of cash may be delayed until market conditions and valuations become more attractive. If market conditions continue to surge for a period of time, the Fund may underperform due to higher than normal cash levels. However, it is MAM’s belief that maintaining a strong valuation discipline will provide greater downside protection over a full market cycle. What is MAM’s current outlook for the market and the Fund? While MAM maintains a cautiously optimistic outlook over the longer haul, the remainder of 2012 may continue to be unsettled. The European debt crisis will remain a highly troubling factor in terms of its negative impact on global growth and investor sentiment. Europe remains in recession and its ability to extricate itself from the current situation is very uncertain. In addition, growth is slowing in emerging markets, which have been the world’s economic growth engines in recent years. There is a great deal of concern over China’s slowing economy and its ability to jump-start the rest of the world’s growth. And finally, while US economic conditions had been slowly improving, in relatively mild form, recent data suggests that growth may be stalling. Uncertainty surrounding the upcoming presidential election and the potentially negative impact of the so-called “fiscal cliff” are keeping investors solidly on the sidelines. On the positive side of the ledger, historically low global interest rates, while not having the stimulative effect that many would have envisioned, are providing liquidity. Corporate profits and profit margins, particularly in the US, remain quite strong and companies continue to maintain very high cash balances and strong balance sheets in general. Over the short term, equity markets will continue to be driven by macro factors and will be heavily data dependent. This typically means an ebbing and flowing of markets as economic and/or geopolitical news impacts investment decisions in both positive and negative directions. Longer term, MAM remains constructive on equity markets as global economic conditions improve. Accordingly, the Fund will continue to be positioned in a relatively defensive manner, protecting as best as possible its high-quality underlying equity holdings with call option premium support and additional put writing as opportunities present. Following expected bouts of euphoria, the Fund will likely become more defensive. Following corrections, the Fund will advantageously become somewhat more aggressive. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 7 QUESTIONS & ANSWERS continued June 30, 2012 Index Definitions Indices are unmanaged, reflect no expenses and it is not possible to invest directly in an index. The S&P 500 Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Chicago Board Options Exchange (CBOE) Volatility Index, which shows the market’s expectation of 30-day volatility, is widely known as the VIX Index. It is constructed using the implied volatilities of a wide range of S&P 500 index options. This volatility is meant to be forward looking and is calculated from both calls and puts. The VIX Index is a widely used measure of market risk and is often referred to as the “investor fear gauge.” The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to show the hypothetical performance of a portfolio that purchases all the constituents of the S&P 500 Index and then sells at-the-money (meaning same as purchase price) calls of one-month duration against those positions. MCN Risks and Other Considerations The views expressed in this report reflect those of the Investment Manager only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Equity Risk: The value of the securities held by the Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Risks Associated with Options on Securities: There are several risks associated with transactions in options on securities. For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. When the Fund writes covered put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price. If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise. While the Fund’s potential gain in writing a covered put option is limited to the interest earned on the liquid assets securing the put option plus the premium received from the purchaser of the put option, the Fund risks a loss equal to the entire value of the stock. Foreign Investment Risk: Investing in non-U.S. issuers may involve unique risks such as currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Risks of Mid-Cap Companies: Mid-cap companies often are newer or less established companies than larger companies. Investments in mid-cap companies carry additional risks because earnings of these companies tend to be less predictable; they often have limited product lines, markets, distribution channels or financial resources; and the management of such companies may be dependent upon one or a few key people. The market movements of equity securities of mid-cap companies may be more abrupt or erratic than the market movements of equity securities of larger, more established companies or the stock market in general. Industry Concentration Risk: To the extent that the Fund makes substantial investments in a single industry, the Fund will be more susceptible to adverse economic or regulatory occurrences affecting those sectors. Fund Distribution Risk: In order to make regular quarterly distributions on its common shares, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment may not dictate such action. In addition, the Fund’s ability to make distributions more frequently than annually from any net realized capital gains by the Fund is subject to the Fund obtaining exemptive relief from the Securities and Exchange Commission, which cannot be assured. To the extent the total quarterly distributions for a year exceed the Fund’s net investment company income and net realized capital gain for that year, the excess will generally constitute a return of the Fund’s capital to its common shareholders. Such return of capital distributions generally are tax-free up to the amount of a common shareholder’s tax basis in the common shares (generally, the amount paid for the common shares). In addition, such excess distributions will decrease the Fund’s total assets and may increase the Fund’s expense ratio. Financial Leverage Risk: The Fund is authorized to utilize leverage through the issuance of preferred shares and/or the Fund may borrow or issue debt securities for financial leveraging purposes and for temporary purposes such as settlement of transactions. Although the use of any financial leverage by the Fund may create an opportunity for increased net income, gains and capital 8 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued June 30, 2012 appreciation for common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with financial leverage proceeds are greater than the cost of financial leverage, the Fund’s return will be greater than if financial leverage had not been used. Conversely, if the income or gain from the securities purchased with such proceeds does not cover the cost of financial leverage, the return to the Fund will be less than if financial leverage had not been used. Financial leverage also increases the likelihood of greater volatility of net asset value and market price of and dividends on the common shares than a comparable portfolio without leverage. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets gener-ally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Fund’s portfolio. Financial market condi-tions, as well as various social and political tensions in the United States and around the world, have contributed to increased market volatility and may have long-term effects on the United States and worldwide financial markets and cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the United States and global economies and securities markets. In addition to the risks described above, the Fund is also subject to: Investment Risk, Not a Complete Investment Program, Limitation on Option Writing Risk, Income Risk, Derivatives Risk, Illiquid Securities Risk, Market Discount Risk, Other Investment Companies, Management Risk, Risks Related to Preferred Securities, Interest Rate Risk, Inflation Risk, Current Developments Risk and Anti-Takeover Provisions. Please see www.guggenheimFunds.com/mcn for a more detailed discussion about Fund risks and considerations. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 9 FUND SUMMARY (Unaudited) June 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -11.59% Net Assets ($000) Total Returns (Inception 7/28/04) Market NAV Six month 6.91% 3.90% One Year -1.60% -0.80% Three Year - average annual 12.30% 9.11% Five Year - average annual -2.87% -1.72% Since Inception - average annual 1.02% 2.41% % of Long-Term Sector Breakdown* Investments Information Technology 26.5% Health Care 21.4% Financials 19.6% Consumer Discretionary 12.7% Energy 9.1% Exchange Traded Funds 6.6% Materials 2.2% Industrials 1.9% % of Long-Term Top Ten Holdings Investments Target Corp. 4.9% Google, Inc., Class A 4.3% State Street Corp. 4.0% Wells Fargo & Co. 3.5% Apache Corp. 3.4% Best Buy Co., Inc. 3.4% Mylan, Inc. 3.3% Gilead Sciences, Inc. 3.3% Teva Pharmaceutical Industries Ltd., ADR 3.3% Affiliated Managers Group, Inc. 3.2% Sectors and holdings are subject to change daily. For more current information,please visit www.guggenheimfunds.com/mcn. The above summaries are provided for informational purposes only and should not be viewed as recommendations.Past performance does not guarantee future results. *Securities are classified by sectors that represent broad groupings ofrelated industries. Portfolio Composition % of Net Assets Common Stocks 87.0% Exchange Traded Funds 6.2% Short-Term Investments 10.4% Options Written -3.6% Other** 0.0%+ Net Assets 100.0% **Represents other assets less liabilities. + Amount is less than 0.1%. 10 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) June 30, 2012 Number of Shares Description Value Long-Term Investments – 93.2% Common Stocks – 87.0% Consumer Discretionary – 11.9% Bed Bath & Beyond, Inc.(a)(b) $ 1,236,000 Best Buy Co., Inc.(b) Kohl’s Corp.(b) Staples, Inc.(b) Target Corp.(b) Energy – 8.5% Apache Corp.(b) Canadian Natural Resources, Ltd. (Canada)(b) Petroleo Brasileiro SA, ADR (Brazil)(b) Schlumberger, Ltd. (Curacao)(b) Financials – 18.3% Affiliated Managers Group, Inc.(a)(b) Bank of America Corp.(b) Goldman Sachs Group, Inc.(b) Morgan Stanley(b) State Street Corp.(b) T Rowe Price Group, Inc.(b) Wells Fargo & Co.(b) Health Care – 19.9% Celgene Corp.(a)(b) Community Health Systems, Inc.(a)(b) Gilead Sciences, Inc.(a)(b) Mylan, Inc.(a)(b) St. Jude Medical, Inc.(b) Stryker Corp.(b) Teva Pharmaceutical Industries, Ltd., ADR (Israel)(b) Zimmer Holdings, Inc.(b) Industrials – 1.7% Norfolk Southern Corp.(b) Information Technology – 24.7% Adobe Systems, Inc.(a)(b) Altera Corp.(b) Apple, Inc.(b) Applied Materials, Inc.(b) Cisco Systems, Inc.(b) Facebook, Inc., Class A(a)(b) Flextronics International, Ltd. (Singapore)(a)(b) FLIR Systems, Inc.(b) Google, Inc., Class A(a)(b) See notes to financial statements. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 11 PORTFOLIO OF INVESTMENTS (Unaudited) continued June 30, 2012 Number of Shares Description Value Information Technology continued Hewlett-Packard Co.(b) $ 4,424,200 Microsoft Corp.(b) Symantec Corp.(a)(b) Yahoo!, Inc.(a)(b) Materials – 2.0% Freeport-McMoRan Copper & Gold, Inc.(b) Total Common Stocks – 87.0% (Cost $168,631,448) Exchange Traded Funds – 6.2% PowerShares QQQ Trust, Series 1(b) SPDR S&P rust(b) SPDR S&P MidCap rust(b) (Cost $10,580,792) Total Long-Term Investments – 93.2% (Cost $179,212,240) Short-Term Investments – 10.4% Money Market Fund – 2.9% Invesco Liquid Assets Money Market Fund (Cost $4,765,030) Principal Amount Description Value U.S. Government – 7.5% $ 2,400,000 U.S. Treasury Bill, 0.03%, 08/02/2012(b) U.S. Treasury Bill, 0.08%, 08/23/2012(b) U.S. Treasury Bill, 0.12%, 08/30/2012(b) U.S. Treasury Bill, 0.14%, 09/20/2012(b) U.S. Treasury Note, 1.50%, 07/15/2012(b) (Cost $12,573,533) Total Short-Term Investments – 10.4% (Cost $17,338,563) Total Investments – 103.6% (Cost $196,550,803) Other Assets in excess of Liabilities – 0.0%* Total Value of Options Written – (3.6%) (Premiums received $7,403,889) Net Assets – 100.0% $ 166,374,809 * Less than 0.1% ADR – American Depositary Receipt SA – Corporation S&P – Standard & Poor’s (a) Non-income producing security. (b) All or a portion of this security is segregated as collateral for written options. As of June 30, 2012, the total amount segregated was $167,618,096. See notes to financial statements. 12 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued June 30, 2012 Contracts (100 shares Expiration Exercise per contract) Call Options Written (a) Month Price Value 55 Apple, Inc. August 2012 $ (48,400) Adobe Systems, Inc. July 2012 Adobe Systems, Inc. July 2012 Adobe Systems, Inc. July 2012 Altera Corp. September 2012 Applied Materials, Inc. October 2012 Applied Materials, Inc. October 2012 Affiliated Managers Group, Inc. September 2012 Affiliated Managers Group, Inc. December 2012 Apache Corp. July 2012 Apache Corp. July 2012 Apache Corp. October 2012 Bank of America Corp. August 2012 Bank of America Corp. August 2012 Bank of America Corp. October 2012 Bank of America Corp. November 2012 Bed Bath & Beyond, Inc. August 2012 Best Buy Co., Inc. September 2012 Best Buy Co., Inc. September 2012 Celgene Corp. January 2013 Canadian Natural Resources, Ltd. September 2012 Canadian Natural Resources, Ltd. September 2012 Cisco Systems, Inc. January 2013 Cisco Systems, Inc. July 2012 Cisco Systems, Inc. October 2012 Community Health Systems, Inc. September 2012 Community Health Systems, Inc. September 2012 Facebook, Inc. September 2012 Freeport-McMoRan Copper & Gold, Inc. November 2012 Freeport-McMoRan Copper & Gold, Inc. November 2012 Flextronics International, Ltd. January 2013 Flextronics International, Ltd. July 2012 FLIR Systems, Inc. October 2012 FLIR Systems, Inc. October 2012 Gilead Sciences, Inc. August 2012 Gilead Sciences, Inc. August 2012 Gilead Sciences, Inc. November 2012 25 Google, Inc. September 2012 11 Goldman Sachs Group, Inc. July 2012 Goldman Sachs Group, Inc. October 2012 Hewlett-Packard Co. August 2012 Kohl's Corp. July 2012 Kohl's Corp. October 2012 Kohl's Corp. October 2012 SPDR S&P MidCap rust September 2012 Morgan Stanley July 2012 Microsoft Corp. July 2012 Mylan, Inc. July 2012 Mylan, Inc. July 2012 Norfolk Southern Corp. December 2012 Norfolk Southern Corp. December 2012 See notes to financial statements. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 13 PORTFOLIO OF INVESTMENTS (Unaudited) continued June 30, 2012 Contracts (100 shares Expiration Exercise per contract) Call Options Written (a) Month Price Value Petroleo Brasileiro SA July 2012 $ 30.00 $ (400) Petroleo Brasileiro SA July 2012 Petroleo Brasileiro SA October 2012 Petroleo Brasileiro SA October 2012 Powershares QQQ Trust, Series 1 September 2012 Schlumberger, Ltd. November 2012 Staples, Inc. September 2012 Staples, Inc. December 2012 Staples, Inc. December 2012 SPDR S&P rust July 2012 SPDR S&P rust September 2012 St. Jude Medical, Inc. July 2012 St. Jude Medical, Inc. July 2012 St. Jude Medical, Inc. July 2012 St. Jude Medical, Inc. October 2012 State Street Corp. August 2012 State Street Corp. November 2012 Stryker Corp. September 2012 Stryker Corp. December 2012 Symantec Corp. January 2013 Symantec Corp. July 2012 Target Corp. January 2013 Target Corp. July 2012 T Rowe Price Group, Inc. January 2013 T Rowe Price Group, Inc. October 2012 Wells Fargo & Co. July 2012 Wells Fargo & Co. July 2012 Yahoo!, Inc. July 2012 Yahoo!, Inc. July 2012 Zimmer Holdings, Inc. September 2012 Zimmer Holdings, Inc. December 2012 Total Value of Call Options Written (Premiums received $6,596,135) Put Options Written 55 Apple, Inc. August 2012 Bed Bath & Beyond, Inc. August 2012 Best Buy Co., Inc. September 2012 Facebook, Inc. September 2012 Morgan Stanley July 2012 Microsoft Corp. July 2012 Stryker Corp. September 2012 Symantec Corp. January 2013 Total Value of Put Options Written (Premiums received $807,754) Total Value of Options Written (Premiums received $7,403,889) $ (6,054,983) See notes to financial statements. 14 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) June 30, 2012 Assets Investments, at value (cost $196,550,803) $ Dividends and interest receivable Other assets Total assets Liabilities Options written, at value (premiums received of $7,403,889) Investment advisory fee payable Investment management fee payable Fund accounting fee payable Administration fee payable Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Common shares, $.01 par value per share; unlimited number of shares authorized, 19,268,423 shares issued and outstanding $ Additional paid-in capital Accumulated net realized loss on investments and options ) Net unrealized depreciation on investments and options ) Accumulated net investment loss ) Net Assets $ Net Asset Value (based on 19,268,423 common shares outstanding) $ See notes to financial statements. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 15 STATEMENT OF OPERATIONS For the six months ended June 30, 2012 (Unaudited) June 30, 2012 Investment Income Dividends (net of foreign withholding taxes of $3,172) $ Interest Total income $ Expenses Investment advisory fee Investment management fee Professional fees Trustees’ fees and expenses Printing expenses Administrative fee Fund accounting fee Custodian fee Line of credit fees NYSE listing fee Transfer agent fee Insurance Miscellaneous Total expenses Investment advisory and investment management fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Options Net realized gain (loss) on: Investments ) Options Net change in unrealized appreciation (depreciation) on: Investments Options ) Net realized and unrealized gain (loss) on investments and options Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. 16 l MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT STATEMENT OF CHANGES IN NET ASSETS June 30, 2012 For the Six Months For the Ended Year Ended June 30, 2012 December 31, (Unaudited) Increase (Decrease) in Net Assets from Operations Net investment loss $ ) $ ) Net realized gain on investments and options Net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) Distributions to Common Shareholders From and in excess of net investment income ) ) Return of capital – ) ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period (including distributions in excess of net investment income of $(7,099,429) and $0, respectively) $ $ See notes to financial statements. MCN l MADISON/CLAYMORE COVERED CALL & EQUITY STRATEGY FUND SEMIANNUAL REPORT l 17 FINANCIAL HIGHLIGHTS (Unaudited) June 30, 2012 For the Six Months For the For the For the For the For the Per share operating performance Ended Year Ended Year Ended Year Ended Year Ended Year Ended for a common share outstanding June 30, 2012 December 31, December 31, December 31, December 31, December 31, throughout the period (unaudited) Net asset value, beginning of period $ Investment operations Net investment income (loss) (a) – Net realized and unrealized gain (loss) on investments and options ) ) ) Total from investment operations ) ) ) Distributions to Common Shareholders From and in excess of net investment income ) ) – ) ) ) Return of capital – ) ) * – – Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % –4.37
